NO. 12-17-00223-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

JOHN RUSSELL SOMMER, JR.,                                 §   APPEAL FROM THE
APPELLANT

V.                                                        §   COUNTY COURT

THE STATE OF TEXAS,
APPELLEE                                                  §   ANDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, John Russell Sommer, Jr., filed a motion to dismiss this appeal. The motion is
signed by Appellant and his counsel. No decision has been delivered in this appeal.
Accordingly, Appellant’s motion to dismiss is granted, and the appeal is dismissed. See TEX. R.
APP. P. 42.2(a).
Opinion delivered December 21, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 21, 2017


                                         NO. 12-17-00223-CR


                                 JOHN RUSSELL SOMMER, JR.,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                    Appeal from the County Court
                           of Anderson County, Texas (Tr.Ct.No. 63634)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.